COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ORDER OF ABATEMENT

Appellate case name:            Tetra Technologies, Inc. v. David Alleman and Alleman
                                Consulting, LLC
Appellate case number:          01-19-00049-CV
Trial court case number:        2086-66742
Trial court:                    268th District Court of Harris County

        On July 9, 2019, this Court abated this appeal pending the trial court’s resolution of a
related matter. Since then, appellees have filed several status reports in this Court, with the most
recent being filed on December 14, 2022.
        We direct appellees, no later than 180 days from the date of this order, to file another
report advising the Court of the status of the related matter. If appellees do not respond as
directed, the case may be reinstated on the Court’s active docket and the appeal may proceed
under the applicable Texas Rules of Appellate Procedure.
          The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket.
          It is so ORDERED.


Judge’s signature:    ___/s/ Julie Countiss______
                       Acting individually       Acting for the Court

Date: December 20, 2022